Name: Commission Implementing Decision (EU) 2018/232 of 15 February 2018 concerning the extension of the action taken by Belgium on the making available on the market and use of the biocidal products VectoMax G and Aqua-K-Othrine in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2018) 759)
 Type: Decision_IMPL
 Subject Matter: health;  marketing;  European Union law;  regions of EU Member States;  environmental policy;  Europe;  means of agricultural production;  chemistry
 Date Published: 2018-02-17

 17.2.2018 EN Official Journal of the European Union L 45/31 COMMISSION IMPLEMENTING DECISION (EU) 2018/232 of 15 February 2018 concerning the extension of the action taken by Belgium on the making available on the market and use of the biocidal products VectoMax G and Aqua-K-Othrine in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2018) 759) (Only the Dutch and French texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) and in particular the third subparagraph of Article 55(1) thereof, Whereas: (1) On 3 May 2017 Belgium adopted a decision in accordance with the first subparagraph of Article 55(1) of Regulation (EU) No 528/2012, to permit until 31 October 2017 the making available on the market and use in the Flemish Region of the biocidal products VectoMax G and Aqua-K-Othrine for the control of larvae and adult invasive exotic mosquitoes (genus Aedes) (hereinafter referred to as mosquitoes) and of any new populations discovered in the Flemish Region in the context of the exotic mosquito monitoring project in Belgium known as MEMO (the action). Belgium informed without delay the Commission and the other Member States about the action and the justification for it, in accordance with the second subparagraph of Article 55(1) of that Regulation. (2) VectoMax G contains Bacillus thuringiensis subsp. israelensis serotype H14, strain AM65-52 and Bacillus sphaericus subsp. 2362, strain ABTS-1743 (hereinafter referred to as Bacillus thuringiensis israelensis and Bacillus sphaericus respectively) as active substances and Aqua-K-Othrine contains deltamethrin as active substance, all of them for use in product type 18 as defined in Annex V to Regulation (EU) No 528/2012. According to the information provided by Belgium, the action was necessary in order to protect the public health since those mosquitoes, found in Belgium in two locations in the Province of East Flanders, can be vector for diseases like dengue and chikungunya, and their possible proliferation should be prevented as much and as early as possible. (3) On 27 September 2017 the Commission received a reasoned request from Belgium to extend the action in accordance with the third subparagraph of Article 55(1) of Regulation (EU) No 528/2012. The reasoned request was made based on the concerns raised by the threat for the public health posed by the mosquitoes. As the campaign to combat the identified populations of mosquitoes in Belgium has not yet been concluded, and the monitoring project MEMO is still ongoing, the abovementioned products would be needed to control identified and any new populations of mosquitoes that might be detected in the Flemish Region, due to the lack of appropriate alternative products in Belgium. (4) The European Centre for Disease Prevention and Control acknowledges that the invasive mosquitoes, among which the Aedes genus, have undergone a dramatic global expansion facilitated in particular by human activities and have the potential to become a serious health threat. (5) As the lack of appropriate control of the mosquitoes, which cannot be contained by other means, might lead to a danger to public health it is appropriate to allow Belgium to extend the action for a period not exceeding 550 days and under certain conditions. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Belgium may extend for a period not exceeding 550 days the action to make available on the market and use the biocidal products VectoMax G and Aqua-K-Othrine for product type 18 as defined in Annex V to Regulation (EU) No 528/2012 for vector mosquito control, ensuring that those products are only used by certified operators and under the supervision of the competent authority. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 167, 27.6.2012, p. 1.